NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                         November 13, 2014

      Hon. Brian M. Chandler                        Hon. David R. Stephens
      Ramey, Chandler, Quinn & Zito, P. C.          Lindow Stephens Treat LLP
      750 Bering Drive                              700 N. St. Mary's St., Ste. 1700
      Suite 600                                     San Antonio, TX 78205
      Houston, TX 77057                             * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. J. Steve Mostyn
      The Mostyn Law Firm
      3810 West Alabama
      Houston, TX 77027
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00651-CV
      Tr.Ct.No. MDL-14-0169
      Style:    In Re State Farm Lloyds


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 206th District Court (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, Hidalgo County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)